Exhibit 10.3

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of May 17,
2013, by and among FOSSIL, INC., a Delaware corporation (the “Pledgor”), each of
the Material First-Tier Foreign Subsidiaries (as defined in the Credit Agreement
described below) identified on Exhibit A attached hereto (each a “Pledged
Subsidiary” and , collectively, the “Pledged Subsidiaries”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacities as administrative agent for the
Lenders and as collateral agent for the Secured Parties (the “Administrative
Agent”) in connection with the Credit Agreement.

 

R E C I T A L S:

 

A.                                    As of the date hereof, the Pledgor owns
all of the issued and outstanding Capital Stock of each of the Pledged
Subsidiaries.

 

B.                                    Pursuant to the terms of the Credit
Agreement, and in order to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and to make Extensions of Credit under the
Credit Agreement, the Administrative Agent and the Lenders have required that
the Pledgor pledge and grant a security interest in the Collateral (as defined
below), whether now owned or hereafter acquired, to the Administrative Agent
pursuant to this Agreement as security for the payment and performance of the
Obligations.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:

 

1.                                      Definitions.  Capitalized terms used and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Credit Agreement, and the following terms shall have the meanings set forth
in the UCC:  Financial Asset; General Intangibles; Goods; Investment Company
Security; Investment Property; Proceeds; Security; Security Entitlements; and
Securities Account.  In addition, the following terms shall have the meanings
set forth below:

 

“Additional Pledgor” means each Person that becomes a Pledgor pursuant to
Section 12(r).

 

“Administrative Agent” has the meaning specified in the introductory paragraph
hereto.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Capital Stock and Related Rights” has the meaning provided in Section 2.

 

“Collateral” has the meaning provided in Section 3.

 

“Credit Agreement” means that certain Credit Agreement, dated as of May17, 2013,
among the Pledgor, certain Subsidiaries of the Pledgor, the financial
institutions party thereto from time to time as the Lenders and the
Administrative Agent, as such agreement may be renewed, extended, amended,
restated, amended and restated, supplemented, increased, replaced or otherwise
modified from time to time.

 

“Full Payment” means, with respect to the Obligations and subject to the proviso
below, (a) the full and indefeasible cash payment of the Obligations (other than
contingent indemnification obligations not then due and the Specified
Obligations as to which arrangements satisfactory to the applicable Hedge

 

--------------------------------------------------------------------------------


 

Bank or Cash Management Bank shall have been made) in the applicable currency
required, including, without limitation and as applicable, principal and
interest, fees and other charges accruing during any Insolvency Proceeding
(whether or not allowed in such proceeding), (b) if such Obligations are L/C
Obligations or inchoate or contingent in nature (other than contingent
indemnification obligations not then due), Cash Collateralization thereof (or
delivery of a standby letter of credit acceptable to the Administrative Agent,
in its discretion, in the amount of the required Cash Collateral) in a manner
and pursuant to agreements reasonably acceptable to the Administrative Agent,
and (c) if and to the extent required by the Administrative Agent, a release of
all actual or contingent claims against the Administrative Agent, the Lenders
and/or the other Secured Parties for any matters arising on or before the
payment date in a manner and pursuant to agreements reasonably acceptable to the
Administrative Agent; provided, however, that “Full Payment” of the Obligations
(other than contingent indemnification obligations not then due and the
Specified Obligations as to which arrangements satisfactory to the applicable
Hedge Bank or Cash Management Bank shall have been made) shall not be deemed to
have occurred unless and until all Commitments have terminated and all Letters
of Credit have been terminated or expired (or been Cash Collateralized).

 

“Insolvency Proceeding” means any case or proceeding or proposal commenced by or
against a Person under any state, federal or foreign law for, or any agreement
of such Person to, (a) the entry of an order for relief under the United States
Bankruptcy Code or any other bankruptcy, insolvency, receivership,
reorganization, winding up, debtor relief, debt adjustment law or similar law
(whether state, federal or foreign), (b) the appointment of a trustee, receiver,
creditor representative or other custodian for such Person or any part of its
Property, or (c) an assignment for the benefit of creditors.

 

“Pledged Subsidiary” has the meaning assigned thereto in the introductory
paragraph hereto.

 

“Pledgor” has the meaning assigned thereto in the introductory paragraph hereto.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

2.                                      Ownership of Capital Stock.  The Pledgor
hereby represents and warrants that the Pledgor is the legal and beneficial
owner of, has the right to pledge, sell, assign or transfer and has good title
to, all of the Capital Stock (including capital stock, units, shares,
partnership interests, membership interests, equity interests, rights,
securities or other equivalent evidences of ownership, however so designated) of
each of the Pledged Subsidiaries identified on Exhibit A attached hereto and
incorporated herein by reference, together with and including the following
(which are in addition to the Capital Stock identified on Exhibit A attached
hereto):  (a) all certificates or other instruments (if any) representing such
Capital Stock (or any portion thereof) and any interest of the Pledgor in the
entries on the books of any securities intermediary pertaining to such Capital
Stock, and all dividends, cash, warrants, rights, instruments and other property
or proceeds received, receivable or otherwise distributed or distributable in
respect of or in exchange for any or all of such Capital Stock; and (b) all new
shares, securities or other evidences of ownership created in respect of such
Capital Stock, whether by stock split, stock dividend, merger, consolidation or
otherwise, and all securities convertible into and warrants, options and other
rights to purchase or otherwise acquire Capital Stock of any Pledged Subsidiary
of such Capital Stock from time to time acquired by the Pledgor in any manner
(which shares, securities or other evidences of ownership shall be deemed to be
part of such Capital Stock), the certificates or other instruments representing
such additional shares, securities, warrants, options or other rights and any
interest of the

 

2

--------------------------------------------------------------------------------


 

Pledgor in the entries on the books of any securities intermediary pertaining to
such additional Capital Stock, and all dividends, cash, warrants, rights,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed or distributable in respect of or in
exchange for any or all of such additional shares, securities, warrants, options
or other rights (collectively, the “Capital Stock and Related Rights”), in each
case free and clear of all assessments, charges, liens, claims, options,
pledges, security interests and other encumbrances other than the Liens in favor
of the Administrative Agent as security for the Obligations created pursuant to
this Agreement and the other Loan Documents.  The Pledgor represents and
warrants that, as of the date hereof, the Capital Stock of each Pledged
Subsidiary owned by the Pledgor constitutes the percentage of the total issued
and outstanding Capital Stock of such Pledged Subsidiary specified on Exhibit A
attached hereto.  The Pledgor covenants and agrees that, promptly (and in any
event within five (5) Business Days) after the Pledgor acquires any Capital
Stock issued by any Pledged Subsidiary which is not identified on Exhibit A
attached hereto, the Pledgor will notify the Administrative Agent in writing of
such Capital Stock so acquired and provide the additional information relating
to such Capital Stock of the type reflected on Exhibit A.  The Pledgor covenants
and agrees that, as of the date of its acquisition thereof, with respect to any
Capital Stock hereafter acquired by the Pledgor, the Pledgor will be the legal
and beneficial owner of, and will have good title to, such Capital Stock
(including capital stock, units, shares, partnership interests, membership
interests, equity interests, rights, securities or other equivalent evidences of
ownership, however so designated).

 

3.                                      Grant of Security Interest; Delivery and
Pledge of Capital Stock.

 

(a)                                 As security for the payment and performance
in full of all of the Obligations and subject to the proviso below, the Pledgor
hereby grants to the Administrative Agent for the benefit of the Secured Parties
a continuing security interest in, lien on, pledge and collateral assignment of,
and right of setoff against all of the Pledgor’s right, title and interest in
and to any and all of the following property and assets, whether now owned or
existing or hereafter acquired or arising, regardless of where located
(collectively, the “Collateral”):

 

(i)                                     all Capital Stock and Related Rights,
including without limitation, (A) all Capital Stock identified on Exhibit A
attached hereto and (B) all additional Capital Stock issued by any Pledged
Subsidiary which is from time to time acquired by the Pledgor in any manner;

 

(ii)                                  all voting and other rights relating to
any of the foregoing referred to in clause (i) preceding; and

 

(iii)                               all accessions to, substitutions for and
replacements, products and Proceeds of any of the foregoing referred to in
clause (i) or (ii) preceding;

 

provided, however, that notwithstanding anything to the contrary contained
herein, the “Collateral” shall not include voting Capital Stock of any Pledged
Subsidiary which is in excess of 65% of the total combined voting power of all
Capital Stock issued by such Pledged Subsidiary, provided, further, however,
that the “Collateral” shall include all proceeds, products, substitutions or
replacements of the Capital Stock of the Pledged Subsidiaries which is excluded
from the Collateral.

 

(b)                                 The Pledgor shall deliver to the
Administrative Agent any and all certificates, if applicable, and other
instruments at any time constituting or evidencing the Collateral or any portion
thereof, which shall be delivered as of the Closing Date if currently existing
or required to be issued pursuant to any Pledged Subsidiary’s bylaws or other
governing document or shall be accepted by the Pledgor as agent for the
Administrative Agent and held in trust for and on behalf of the Administrative

 

3

--------------------------------------------------------------------------------


 

Agent in the form received and delivered within ten (10) Business Days (as such
time period may be extended by the Administrative Agent) after receipt,
acquisition or creation thereof.  All (if any) such certificates or other
instruments shall be delivered by the Pledgor to the Administrative Agent with
corresponding stock powers or other appropriate instruments of transfer, duly
endorsed in blank or to the order of the Administrative Agent in such manner as
the Administrative Agent may specify, with such stock powers or instruments to
be exercised or otherwise disposed of by the Administrative Agent in accordance
with Section 6 below.

 

(c)                                  The Pledgor (i) shall at any time any
Collateral constitutes uncertificated securities, cause the Pledged Subsidiary
that issued such Collateral to either (A) register the Administrative Agent as
the registered owner of such securities or (B) if reasonably requested by the
Administrative Agent, shall cause the Pledged Subsidiary, as issuer of such
Collateral, to certificate such Collateral and to deliver such Collateral to the
Administrative Agent in accordance with the provisions of clause (b) above; and
(ii) upon the reasonable request of the Administrative Agent and to the extent
necessary (as reasonably determined by the Administrative Agent), shall, and
shall cause any Pledged Subsidiary to, amend or otherwise modify its operating
agreement, membership agreement or similar governing document, in each case, to
permit the Pledgor, in its capacity as a stockholder, member, manager or partner
(as applicable) under each such governing document, to pledge, and grant and
collaterally assign a Lien and security interest in, all Collateral in which the
Pledgor has rights and to the extent required hereunder to the Administrative
Agent, for the benefit of the Secured Parties, without any further consent,
approval or action by any other party, including, without limitation, any other
party to any such governing document.

 

4.                                      Voting and Ownership of Shares.  So long
as no Event of Default has occurred and is continuing under the Credit
Agreement, the Pledgor shall be entitled to:  (a) vote the Collateral; and
(b) receive all dividends and distributions paid on or with respect to the
Collateral in cash (but only such dividends and distributions paid in cash),
provided that all dividends, distributions, income or proceeds of the Collateral
(other than those paid in cash prior to the occurrence and continuance of an
Event of Default and permitted to be so paid in cash in accordance with the
Credit Agreement) shall be, promptly after receipt thereof by the Pledgor,
delivered to the Administrative Agent and held as security in accordance with
this Agreement and, until so delivered to the Administrative Agent, shall be
held in trust by the Pledgor for and on behalf of the Administrative Agent; and
in all events the Pledgor shall comply with all applicable terms and provisions
of the Credit Agreement and the other Loan Documents to which the Pledgor is a
party.  Upon the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall, upon five (5) Business Days’ written notice to
the Pledgor, be entitled to exercise (but without any obligation to do so) all
voting rights and privileges whatsoever with respect to the Collateral until the
earlier of the Full Payment of the Obligations or the cure or waiver of such
Event of Default, including, without limitation, voting the Collateral to remove
the directors, officers and/or individuals performing similar functions of the
Pledged Subsidiaries or any of them, and to elect new directors, officers and/or
individuals performing similar functions who shall thereafter manage the affairs
of the Pledged Subsidiaries, operate their respective properties and carry on
their respective businesses and otherwise take any action with respect thereto
as they shall deem necessary or appropriate.  The Pledgor hereby grants to the
Administrative Agent an irrevocable voting proxy for the Administrative Agent
or, at the Administrative Agent’s option, any nominee of the Administrative
Agent as the Administrative Agent may designate to exercise such voting rights
and privileges, upon the occurrence and during the continuance of an Event of
Default.  Promptly upon the written request of the Administrative Agent and
after the occurrence and during the continuance of an Event of Default, the
Pledgor agrees that the Pledgor shall promptly deliver to the Administrative
Agent all proxies and other agreements, documents and instruments necessary or
appropriate to permit or facilitate the Administrative Agent’s voting rights and
privileges referred to in this Section 4.

 

4

--------------------------------------------------------------------------------


 

5.                                      Maintenance of Priority of Pledge, etc.

 

(a)                                 This Agreement creates a valid security
interest in the Collateral in favor of the Administrative Agent, for the benefit
of the Secured Parties, as collateral security for the Obligations, free and
clear of all Liens (other than the Liens in favor of the Administrative Agent as
security for the Obligations created pursuant to this Agreement or the other
Loan Documents).  The security interests granted pursuant to this Agreement
shall constitute valid and perfected first priority security interests (subject
to Permitted Liens) in all of the Collateral (including all uncertificated
Collateral) upon: (i) the filing by the Administrative Agent, for the benefit of
the Secured Parties, of UCC financing statements (which are in appropriate form
and describe the Collateral) with the appropriate offices in the appropriate
states, to the extent such security interests in the Collateral can be perfected
by filing one or more financing statements or (ii) the taking of possession,
delivery or control by the Administrative Agent, for the benefit of the Secured
Parties, of the Collateral to the extent such security interests can be
perfected only by possession, delivery or control under the terms of the UCC.

 

(b)                                 The Pledgor shall be liable for, and shall
from time to time pay and discharge, all taxes, assessments and governmental
charges imposed upon the Collateral by any federal, state, foreign or local
Governmental Authority.

 

(c)                                  The Pledgor shall execute and deliver such
further agreements, documents and instruments, and take such further actions, as
may be reasonably required or deemed advisable by the Administrative Agent to
confirm the rights of the Administrative Agent from time to time in and to the
Collateral or otherwise to effectuate the intention of this Agreement and the
perfection and first priority of the security interests created hereby.  Without
limiting the generality of the foregoing, the Pledgor hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file in
any filing office in any jurisdiction any financing statements and amendments
thereto that:  (i) indicate the Collateral; and (ii) contain any other
information required by the UCC or any other applicable jurisdiction for the
sufficiency or filing office acceptance of any financing statement or amendment,
including, if applicable, whether the Pledgor is an organization, the type of
organization, any organization identification number issued to the Pledgor and
any employer or taxpayer identification number issued to the Pledgor.  The
Pledgor agrees to furnish any such information to the Administrative Agent
promptly upon request.  The Pledgor also ratifies the Pledgor’s authorization
for the Administrative Agent to have filed in any jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.

 

(d)                                 The Pledgor will not create, permit or
suffer to exist, and the Pledgor will defend the Collateral against and take
such other action as is necessary to remove, any Lien on the Collateral (other
than the Liens in favor of the Administrative Agent as security for the
Obligations created pursuant to this Agreement and the other Loan Documents). 
The Pledgor will defend the right, title and interest of the Administrative
Agent in and to any of the Pledgor’s rights under the Collateral against the
claims and demands of all Persons whomsoever.

 

(e)                                  The Pledgor will advise the Administrative
Agent promptly upon the Pledgor obtaining knowledge thereof, in reasonable
detail, of any Lien or claim made or asserted against any of the Collateral
(other than the Liens in favor of the Administrative Agent as security for the
Obligations created pursuant to this Agreement or the other Loan Documents).

 

6.                                      Remedies Upon Event of Default.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, the Pledgor (i) hereby authorizes and
instructs, without any other or further instructions from the Pledgor, each
Pledged

 

5

--------------------------------------------------------------------------------


 

Subsidiary to comply with all written instructions (to the extent such
instructions are otherwise in accordance with the terms of this Agreement) it
receives from the Administrative Agent stating that an Event of Default has
occurred and is continuing and (ii) agrees that such Pledged Subsidiary shall be
fully protected in so complying during the period from such Pledged Subsidiary’s
receipt of such written instructions until such Pledged Subsidiary receives
subsequent notice that such Event of Default is no longer continuing.  Each
Pledged Subsidiary that is an issuer of any Capital Stock and Related Rights
under this Agreement hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, that it will comply with the instructions
originated by the Administrative Agent with respect to such Capital Stock and
Related Rights without further consent of the Pledgor

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall have the
following rights and remedies in addition to all other rights and remedies
provided under the Credit Agreement and the other Loan Documents to which the
Pledgor is a party or by Applicable Law or at equity, all of which shall be
cumulative and may be exercised from time to time, either successively or
concurrently (provided, however, that the Administrative Agent shall not be
obligated to the Pledgor or any Pledged Subsidiary or any other Credit Party to
exercise any right or remedy, and the exercise of any right or remedy shall be
without prejudice to the rights of the Administrative Agent, the Lenders and the
other Secured Parties to claim any deficiency):

 

(i)                                     To declare the Pledgor immediately in
default under this Agreement and, in accordance with Applicable Law, to sell the
Collateral or any portion thereof, from time to time upon ten (10) days’ prior
written notice to the Pledgor of the time and place of sale (which notice the
Pledgor hereby agrees is commercially reasonable), for cash or upon credit or
for future delivery (the Pledgor hereby waives all rights, if any, of marshaling
the Collateral and any other security for the payment of the sums owed by the
Pledgor to the Administrative Agent, the Lenders and/or the other Secured
Parties) and at the option and in the complete discretion of the Administrative
Agent, either:  (A) at a public sale or sales, including a sale at any broker’s
board or exchange; or (B) at a private sale or sales.  The Administrative Agent,
any Lender or any other Secured Party may bid for and acquire the Collateral or
any portion thereof at any public sale, free from any redemption rights of the
Pledgor and, in lieu of paying cash therefor, may make settlement for the
selling price of the Collateral or any part thereof by crediting the net selling
price of the Collateral against the Obligations in the manner approved by the
Administrative Agent, after deducting all of the Administrative Agent’s
reasonable costs and expenses of every kind and nature therefrom, including the
Administrative Agent’s reasonable attorneys’ fees incurred in connection with
realizing upon the Collateral and enforcing the Credit Agreement and the other
Loan Documents.  From time to time the Administrative Agent may, but shall not
be obligated to, postpone the time of any proposed sale of any of the Collateral
which has been the subject of a notice as provided above, and also, upon such
notice to the Pledgor as may be required by Applicable Law, if any, may change
the time and place of such sale.

 

(ii)                                  To cause any or all of the Collateral to
be transferred into the name of the Administrative Agent or the name or names of
the Administrative Agent’s nominee or nominees.

 

(iii)                               To exercise any and all rights and remedies
of the Pledgor under or in respect of the Collateral, including without
limitation, any and all rights of the Pledgor to demand or otherwise require
payment of any amount under, or performance of any provision of, any of the
Collateral and any and all voting rights and other rights, privileges or powers
in respect of the Collateral.

 

(iv)                              To exchange certificated or uncertificated
securities that represent the Collateral for one or more securities of larger or
smaller denominations.

 

6

--------------------------------------------------------------------------------


 

(v)                                 To exercise all rights of a secured party
under the UCC and all other Applicable Laws.

 

(c)                                  In the case of any permitted sale by the
Administrative Agent of the Collateral or any portion thereof (i.e., a sale
permitted by this Agreement or any other Loan Document or Applicable Law) on
credit or for future delivery, which may be elected at the option and in the
complete discretion of the Administrative Agent, the Collateral so sold may, at
the Administrative Agent’s option, either be delivered to the purchaser with
proper security retained therefor reasonably satisfactory to the Administrative
Agent or retained by the Administrative Agent until the selling price is paid by
the purchaser, but in either event the Administrative Agent shall not incur
liability in case of failure of the purchaser to take up and pay for the
Collateral so sold.  In case of any such failure, such Collateral may again be
sold by the Administrative Agent in the manner provided for in this Agreement.

 

(d)                                 After deducting all of its costs and
expenses of every kind, including without limitation, reasonable legal fees and
registration fees and expenses, if any, in connection with the permitted sale of
the Collateral (i.e., a sale permitted by this Agreement or any other Loan
Document or Applicable Law), the Administrative Agent shall apply the remainder
of the proceeds of any sale or sales of the Collateral to the Obligations in the
order or priority specified in the Credit Agreement.  The Administrative Agent
shall not incur any liability by virtue of the fact that a sale of the
Collateral occurs at any private sale or sales, and the Pledgor hereby waives
any claim arising by reason of the fact that the price or prices for which the
Collateral or any portion thereof is sold at such private sale or sales is less
than the price that would have been obtained at a public sale or sales or is
less than the amounts due under the Credit Agreement and the other Loan
Documents, even if the Administrative Agent accepts the first offer received and
does not offer the Collateral or any portion thereof to more than one offeree.

 

(e)                                  The Pledgor hereby acknowledges and
confirms that the Administrative Agent may be unable to effect a public sale of
any or all of the Collateral by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, applicable state securities laws or other
Applicable Law and may be compelled to resort to one or more private sales
thereof to a restricted group of sophisticated purchasers who will be obligated
to agree, among other things, to acquire any shares of the Collateral for their
own respective accounts for investment and not with a view to distribution or
resale thereof.  The Pledgor further acknowledges and confirms that any such
private sale may result in prices or other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner, and the Administrative Agent shall be under no
obligation to take any steps in order to permit the Collateral to be sold at a
public sale.  The Administrative Agent shall not be under any obligation to
delay a sale of any of the Collateral for any period of time necessary to permit
any issuer thereof to register such Collateral for public sale under the
Securities Act of 1933, as amended, under applicable state securities laws or
under any other Applicable Law.

 

7.                                      No Waiver.  The undertakings of the
Pledgor hereunder shall remain in full force and effect without regard to, and
shall not be impaired by:  (a) any exercise or non-exercise, or any waiver by
the Administrative Agent, of any right, remedy, power or privilege under the
Credit Agreement or the other Loan Documents; (b) any amendment to or
modification of the Credit Agreement or the other Loan Documents; or (c) the
release or discharge or termination of any security or guaranty for any of the
Obligations, whether or not the Pledgor shall have notice or knowledge of any of
the foregoing.  The Administrative Agent’s prior recourse to any part or all of
the Collateral under the Credit Agreement or the other Loan Documents shall not
constitute a condition of any demand, suit or proceeding for payment or
collection of the Obligations.  No act, failure or delay by the Administrative
Agent shall constitute a waiver by the Administrative Agent of any of its rights
and remedies hereunder or otherwise.  No single or partial waiver by the
Administrative Agent of any default or right or remedy that it may have shall

 

7

--------------------------------------------------------------------------------


 

operate as a waiver of any other default, right or remedy or of the same
default, right or remedy on a future occasion.  The Pledgor waives presentment,
notice of dishonor and protest, notice of intent to accelerate and notice of
acceleration of all instruments, documents and agreements included in or
evidencing any of the Obligations, and any and all other notices and demands
whatsoever (except as may be expressly required under the Credit Agreement or
the other Loan Documents).

 

8.                                      Power of Attorney.  With respect to the
Collateral, the Pledgor hereby irrevocably makes, constitutes and appoints the
Administrative Agent and the Administrative Agent’s executive officers, and each
of them, with full power of substitution, as the Pledgor’s true and lawful
attorney-in-fact, each with full power and authority from time to time in the
Pledgor’s name, place and stead to (without any notice to or consent from the
Pledgor), in addition to and without in any way limiting any right, power or
authority of the Administrative Agent to do so under Applicable Law: 
(a) prepare and execute on behalf of the Pledgor any financing statement or
other evidence of a security interest contemplated by this Agreement or any
modification, refiling, continuation or extension thereof; and (b) exercise any
right or remedy, or take any other action contemplated by this Agreement, upon
the occurrence and during the continuance of an Event of Default.  This power of
attorney is hereby declared to be absolute and irrevocable, with full power of
substitution and coupled with an interest, and shall continue in full force and
effect until the Full Payment of all of the Obligations.  This power of attorney
shall extend to and be binding upon each of the Pledgor’s successors, assigns
and legal representatives.  A facsimile signature or other electronically
transmitted signature shall be effective if so affixed.

 

9.                                      Application of Proceeds.  At all times
during which an Event of Default exists, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral shall be delivered to the
Administrative Agent for application against the Obligations and/or as Cash
Collateral, as specified in the Credit Agreement.

 

10.                               Modification of Governing Documents of Pledged
Subsidiaries.  The Pledgor shall not agree to, or otherwise permit, any
amendment to or modification of any of the terms of any organizational, charter
or other governing documents pursuant to which a Pledged Subsidiary was created
or organized, in each case in any manner which could materially and adversely
affect the rights or interests of the Administrative Agent and/or the Lenders.

 

11.                               Further Assurances.  To the extent not
required as of the Closing Date, under this Agreement or any other Loan
Document, the Pledgor will, and will cause the Pledged Subsidiaries and the
appropriate officers and/or governing bodies of the Pledged Subsidiaries to,
execute and deliver such further agreements, documents and instruments
(including, without limitation, Foreign Subsidiary Pledge Agreements), and
provide and/or obtain such consents or approvals, as are reasonably necessary or
appropriate to ensure that the Administrative Agent receives and maintains a
valid and enforceable security interest in, and the ability to exercise remedies
to achieve the practical realization of the benefits of, the Collateral under
the laws of the foreign jurisdiction in which each Pledged Subsidiary is
organized, in each case pursuant to and in accordance with Section 9.15 of the
Credit Agreement.

 

12.                               Miscellaneous.

 

(a)                                 Reinstatement.  This Agreement shall remain
in full force and effect and continue to be effective should any petition be
filed by or against the Pledgor for liquidation or reorganization, should the
Pledgor become insolvent or make an assignment for the benefit of any creditor
or creditors, or should a receiver or trustee be appointed for all or any
significant part of the Pledgor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to Applicable Law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Obligations, whether as a “voidable preference,”

 

8

--------------------------------------------------------------------------------


 

“fraudulent conveyance” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 

(b)                                 Notices.  Except as otherwise provided
herein, whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any party by any other party, or whenever any of the parties
desires to give and serve upon any other party any communication with respect to
this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be given in the
manner, and deemed received, as provided for in Section 14.1 of the Credit
Agreement.

 

(c)                                  Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in a manner as to be effective
and valid under Applicable Law, but if any provision of this Agreement shall be
prohibited by or invalid under Applicable Law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement. 
This Agreement is to be read, construed and applied together with the Credit
Agreement and the other Loan Documents, which taken together set forth the
complete understanding and agreement of the Administrative Agent and the Pledgor
with respect to the matters referred to herein and therein.

 

(d)                                 No Waiver; Cumulative Remedies.  The
Administrative Agent shall not, by any act, delay, omission or otherwise, be
deemed to have waived any of its rights or remedies hereunder, and no waiver
shall be valid unless in writing, signed by the Administrative Agent and then
only to the extent therein set forth.  A waiver by the Administrative Agent of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent would otherwise have
had on any future occasion.  Neither any failure to exercise nor any delay in
exercising, on the part of the Administrative Agent, any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or future exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.  None of the terms or provisions of this Agreement may
be waived, altered, modified or amended except by an instrument in writing, duly
executed by the Administrative Agent and the Pledgor.  All rights of the
Administrative Agent under this Agreement, if not exercised by the
Administrative Agent, may be exercised by the Required Lenders.

 

(e)                                  Limitation by Applicable Law.  All rights,
remedies and powers provided in this Agreement may be exercised only to the
extent that the exercise thereof does not violate any provision of Applicable
Law, and all the provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of Applicable Law that may be controlling and to
be limited to the extent necessary so that they shall not render this Agreement
invalid or unenforceable, in whole or in part, under the provisions of any
Applicable Law.

 

(f)                                   Termination of this Agreement.  Subject to
the Credit Agreement and Section 12(a) hereof, this Agreement shall terminate
upon the Full Payment of all Obligations.

 

(g)                                  Successors and Assigns.  This Agreement and
all obligations of the Pledgor hereunder shall be binding upon the Pledgor and
the Pledgor’s successors and assigns (including any debtor-in-possession on
behalf of the Pledgor) and shall, together with the rights and remedies of the
Administrative Agent hereunder, inure to the benefit of the Administrative
Agent, all present and future holders of any of the Obligations and their
respective successors and permitted assigns.  No sales of participations, other

 

9

--------------------------------------------------------------------------------


 

sales, assignments, transfers or other dispositions of any agreement governing
or instrument evidencing the Obligations, or any portion thereof or interest
therein, shall in any manner affect the Lien granted to the Administrative Agent
hereunder.  The Pledgor may not assign, sell, hypothecate or otherwise transfer
any interest in or obligation under this Agreement.

 

(h)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which taken together shall constitute one
instrument.  This Agreement may be executed and delivered by facsimile or
electronic transmission, which shall have the same force and effect as manually
signed originals.  The Administrative Agent may require confirmation by a
manually-signed original, but failure to request or deliver the same shall not
limit the effectiveness of any facsimile or other electronic signature.

 

(i)                                     Governing Law.  THIS AGREEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE
OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK), WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF LAW
PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF ANOTHER LAW (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

(j)                                    Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

(k)                                 Section Titles.  The section titles
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

 

(l)                                     No Strict Construction.  The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Agreement.

 

(m)                             Advice of Counsel.  Each of the parties
represents to each other party hereto that it has discussed the Credit Agreement
and this Agreement with its counsel.

 

(n)                                 Benefit of the Administrative Agent.  All
Liens granted or contemplated hereby shall be for the benefit of the
Administrative Agent for the benefit of the Secured Parties, and all proceeds or
payments realized from Collateral in accordance herewith shall be applied to the
Obligations in accordance with the terms of the Credit Agreement.

 

(o)                                 Time of Essence.  Time shall be of the
essence in the performance of the obligations of the Pledgor hereunder.

 

10

--------------------------------------------------------------------------------


 

(p)                                 Authorization, etc.  The execution, delivery
and performance by the Pledgor of this Agreement and the consummation by the
Pledgor of the transactions contemplated hereby are within the powers of the
Pledgor, and have been duly authorized by all necessary action on the part of
the Pledgor.  This Agreement has been duly and validly executed and delivered by
the Pledgor, and constitutes the legal, valid and binding agreement of the
Pledgor enforceable against the Pledgor in accordance with its terms, subject to
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and general principles of equity.

 

(q)                                 Foreign Subsidiary Pledge Agreements.  In
addition to this Agreement, it is contemplated that the Pledgor and, to the
extent required thereby, each Pledged Subsidiary will execute and deliver the
Foreign Subsidiary Pledge Agreements to the Administrative Agent as further
security for the Obligations.  The Pledgor hereby expressly acknowledges and
agrees that the Administrative Agent may enforce each term or provision of, and
may exercise each right or remedy provided by, this Agreement and/or any Foreign
Subsidiary Pledge Agreement, in each case in its sole discretion and whether or
not any such terms or provisions or rights or remedies are similar or dissimilar
to, or in conflict with, one another.

 

(r)                                    Additional Pledgors.  At any time after
the Closing Date, one or more additional Persons may become a party hereto by
executing and delivering to the Administrative Agent an agreement amending this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent pursuant to Section 9.11(a) or 9.11(b) of the Credit Agreement. 
Immediately upon such execution and delivery of such agreement and without any
further action, each such additional Person will become a party to this
Agreement as a “Pledgor” and have all of the rights and obligations of a Pledgor
hereunder, and this Agreement shall be deemed amended by such agreement.

 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer(s) as of the day and year first above
written.

 

 

THE PLEDGOR:

 

 

 

FOSSIL, INC.

 

 

 

By:

/s/ Randy S. Hyne

 

Name:

Randy S. Hyne

 

Title:

Vice President, General Counsel and Secretary

 

 

 

THE PLEDGED SUBSIDIARIES:

 

 

 

FOSSIL EUROPE B.V.

 

 

 

By:

/s/ Hans-Peter Gehmacher

 

Name:

Hans-Peter Gehmacher

 

Title:

Executive VP

 

 

 

SWISS TECHNOLOGY HOLDING GMBH

 

 

 

By:

/s/ Hans-Peter Gehmacher

 

Name:

Hans-Peter Gehmacher

 

Title:

Chairman

 

 

 

By:

/s/ Martin Frey

 

Name:

Martin Frey

 

Title:

Director

 

 

 

FOSSIL (EAST) LIMITED

 

 

 

By:

/s/ Randy Belcher

 

Name:

Randy Belcher

 

Title:

EVP, Managing Director

 

Fossil, Inc.

Pledge Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

 

 

 

By:

/s/ Cynthia M. Giles

 

Name:

Cynthia M. Giles

 

Title:

Senior Vice President

 

Fossil, Inc.

Pledge Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CAPITAL STOCK

 

Owner

 

Pledged Subsidiary

 

Class of
Capital Stock

 

No. of Shares,
Interests or
Units Issued
and
Outstanding

 

No. of Shares,
Interests or Units
Pledged hereunder

 

Percentage of
Total Issued
and
Outstanding
Shares,
Interests or
Units Pledged
hereunder

Fossil, Inc.

 

Fossil Europe B.V.

 

Common Equity

 

32,355

 

21,031 Capital Shares numbered 1 through and including 21,031, each of a nominal
value of NL6100

 

65%

Fossil, Inc.

 

Swiss Technology Holding GmbH

 

Common Equity

 

Capital Shares of par value CHF 120’000

 

Capital Share (Stammanteil) no. 1, par value CHF 78’000

 

65%

Fossil, Inc.

 

Fossil (East) Limited

 

Ordinary Shares

 

10,000 par value HK $1.00 per share

 

6,500 (currently evidenced by Certificate No. 12), par value HK $1.00 per share

 

65%

 

--------------------------------------------------------------------------------